           Case 2:19-cv-01818-RFB-NJK Document 10 Filed 01/22/21 Page 1 of 2




 1
 2
 3
 4
                                 UNITED STATES DISTRICT COURT
 5
                                         DISTRICT OF NEVADA
 6
 7   MARTY SCOTT FITZGERALD,
                                                              Case No.: 2:19-cv-01818-RFB-NJK
 8              Plaintiff(s),
                                                                            ORDER
 9   v.
10   LISA WALSH, et al.,
11              Defendant(s).
12          On January 14, 2021, the Court received mail returned as undeliverable to Plaintiff. Docket
13 No. 9. Hence, it appears that Plaintiff has not fulfilled his obligation to apprise the Court of any
14 change of address. See Local Rule IA 3-1. The Court’s standard practice in such a situation is to
15 order the plaintiff to file a notice of change of address on pain of dismissal for failing to do so. See
16 id.
17          In this case, however, a staff-person in the Clerk’s Office received an email from a staff-
18 person in the Attorney General’s Office indicating that Plaintiff is now incarcerated at the Northern
19 Nevada Correctional Center. The Court has no doubt that the staff-person at the Attorney
20 General’s Office was well-intentioned in apprising the Clerk’s Office of this situation as a means
21 to facilitate the inmate early mediation process. Nonetheless, a well-functioning judicial system
22 involves the rendering of decisions based on the record in the case rather than ex parte
23 communications from litigants. That is particularly true when the substance of the communication
24 could potentially lead to dismissal of the case. See Local Rule IA 3-1.1
25
26          1
             Ex parte communications with the Clerk’s Office should be limited to scheduling and
   other non-substantive matters. See Local Rule IA 7-2. Apprising the Clerk’s Office of an opposing
27 party’s failure to update his address does not, in the undersigned’s view, fall within the scope of
   allowable ex parte communications given the potentially case-dispositive ramifications for such a
28 failure.

                                                      1
           Case 2:19-cv-01818-RFB-NJK Document 10 Filed 01/22/21 Page 2 of 2




 1         As noted above, the Court’s standard practice upon receiving undeliverable mail sent to a
 2 plaintiff is to require that plaintiff to file a notice of change of address. Nonetheless, now that the
 3 Court has been made privy to that information in this case, it will not act as if it remains ignorant
 4 of Plaintiff’s current whereabouts. Cf. Dept. of Commerce v. N.Y., ___ U.S. ____, 139 S.Ct. 2551,
 5 2576 (2019) (judges are not required to proceed with naiveté).
 6         Given these unusual circumstances, the Court ORDERS the Attorney General’s Office to
 7 file on the docket, no later than January 29, 2021, a notice providing the contact information it has
 8 for Plaintiff at NNCC.
 9         IT IS SO ORDERED.
10         Dated: January 22, 2021
11                                                                ______________________________
                                                                  Nancy J. Koppe
12                                                                United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
